DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 7905368) in view of Shaw et al. (US 5813680) (hereinafter Shaw).
Regarding Claim 3

	Christensen teaches a liner (below – Fig. 1) for a frame (4) of a collapsible portable liquid holding tank, the liner comprising: a pliant impervious liner (6) having side walls (10) and a floor panel (8) contoured to store a volume of liquid within an interior space defined by the frame (Col. 1, Ln. 49-59). 
Christensen further teaches a drain sleeve (38) extendable outwardly from said liner away from the tank, said drain sleeve being capable of storing an additional volume of liquid within an interior space defined by said sleeve when attached to another tank to provide a greater capacity over the singe tank (Col. 3, Ln. 37-40)

    PNG
    media_image1.png
    528
    719
    media_image1.png
    Greyscale


Christensen does not teach a pliant impervious collapsible bag extendable outwardly from said liner away from the tank, said bag being contoured to store an additional volume of liquid within an interior space defined by said bag, a level of liquid in said liner and said bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.  
	Shaw teaches a tank (below – Fig. 4) having a pliant impervious collapsible bag (24) extendable outwardly and away from the tank, said bag being contoured to store an additional volume of liquid within an interior space defined by said bag, a level of liquid in said liner and said bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively (Col. 4, Ln. 11-17 and 21-31).

    PNG
    media_image2.png
    349
    598
    media_image2.png
    Greyscale

Christensen and Shaw are analogous inventions in the field of fluid containment systems.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Christensen with the teachings of Shaw in order to provide a container where the volume may be increased without a secondary container being required (Col. 2, Ln. 57-62).

Regarding Claim 4

	Christensen in view of Shaw (hereinafter “modified Christensen” teaches all the limitations of claim 3 as stated above. Christensen further teaches a second drain sleeve (38) extendable outwardly from said liner away from the tank in a different direction than said first sleeve.
	Christensen does not teach another pliant impervious collapsible bag extendable outwardly from said liner away from the tank in a different direction than said pliant impervious collapsible bag, said another bag being contoured to store another additional volume of liquid within an interior space defined by said another bag, a level of liquid in said liner, said bag and said another bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.
	Shaw teaches another pliant impervious collapsible bag (24 – see Fig. 5 below) extendable outwardly from a tank in a different direction than a pliant impervious collapsible bag (24), said another bag being contoured to store another additional volume of liquid within an interior space defined by said another bag, a level of liquid in said liner, said bag and said another bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.

    PNG
    media_image3.png
    428
    588
    media_image3.png
    Greyscale

Modified Christensen and Shaw are analogous inventions in the field of fluid containment systems.  It would have been obvious to one skilled in the art at the time of filing to further modify the liner of modified Christensen with the teachings of Shaw in order to provide a container where the volume may be increased more without a secondary container being required (Col. 2, Ln. 57-62).

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant argues that Shaw in view of Christensen does not teach the Applicant’s claimed invention. The Examiner would like to point out that the claims are rejected as Christensen in view of Shaw. It appears as though the Applicant is attempting to argue that the combination of Christensen with the teachings of Shaw does not teach a level of liquid in said liner and said bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively. The Examiner respectfully disagrees. The liner and bag(s) together create a single defined volume. As liquid is added to/removed from the liner, it will expand/contract horizontally and as such will travel into and out of the bag(s) as the liquid desires to remain at a single level. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733